Citation Nr: 0612050	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  96-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a fracture of T11-12, with 
degenerative changes of the thoracic and lumbar spine.  

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a bilateral ankle 
condition.

5.  Entitlement to service connection for arthritis of the 
feet.

6.  Entitlement to service connection for a right wrist 
condition.

7.  Entitlement to service connection for a right thumb 
condition.

8.  Entitlement to service connection for an enlarged spleen 
and a liver condition.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had service from January 1971 to January 1995.  
This service period has not been verified, but is not at 
issue before the Board at this time.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
residuals of a fracture of T11-12 with degenerative changes 
of the lumbar and thoracic spine, evaluated as 20 percent 
disabling; granted service connection for hemorrhoids, 
evaluated as noncompensable; and denied service connection 
for the remaining conditions on appeal.  

The issue of entitlement to service connection for an 
enlarged spleen and a liver condition are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The competent medical evidence not demonstrate that the 
veteran's residuals of a fracture of T11-12, with 
degenerative changes of the thoracic and lumbar spine, 
results in severe limitation of motion or limitation of 
forward flexion to 30 degrees or less. 

2.  The competent medical evidence does not demonstrate that 
the veteran's hemorrhoids are large, thrombotic, irreducible 
or have excessive redundant tissue.

3.  The competent medical evidence, as a whole, is not found 
to demonstrate that the veteran currently has sinusitis, a 
bilateral ankle condition, a right wrist disorder, arthritis 
of the feet, or a right thumb disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a fracture of T11-12, with 
degenerative changes of the thoracic and lumbar spine, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (from September 26, 2003).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2005).

3.  Entitlement to service connection for sinusitis, a 
bilateral ankle condition, a right wrist disorder, arthritis 
of the feet, or a right thumb disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A.  § 1155; 38 C.F.R. §§ 4.1, 4.10.

When the veteran initiated these appeals, he was appealing 
the original assignments of disability evaluations following 
awards of service connection.  Thus, the severity of the 
disabilities are to be considered during the entire period 
from the initial assignments of disability ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of his appeal.  On September 26, 2003, 
changes in all spinal rating criteria became effective.  See 
68 Fed. Reg. 51,454-51,458 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Further, according to the relevant diagnostic code which 
rates impairment resulting from degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Codes 5003 & 5010.  

According to the old relevant rating criteria, a 40 percent 
evaluation requires evidence of severe limitation of motion 
of the lumbar spine.  Diagnostic Code 5292 (prior to 
September 26, 2003).

According to the new relevant rating criteria, an evaluation 
of 40 percent requires evidence of forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Diagnostic Code 
5237 (from September 26, 2003).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The report of a May 1995 VA examination notes diffuse pain on 
palpation of the lower cervical, upper thoracic and upper 
lumbar areas.  The report does not provide range of motion 
figures.

The report of an August 2004 VA examination notes that 
veteran reported using a cane and back brace for ambulation 
during flare-ups.  When the pain was bad, he was unable to 
walk.  On usual days, he could walk about 300-400 feet but 
had to stop and rest.  He had difficulty bending over and his 
wife put on his socks and washed his feet.  He had stopped 
all competitive sports and was not able to drive long 
distances.  He could not do RV sales at work because it 
required him to stand on the sales lot and walk all day.  He 
had missed 15-16 days of work in the last year due to his 
neck and lower back pain.  The veteran had flare-ups 2 to 3 
times a week and lasted a few days, depending entirely on 
activity.  Pain during flare-ups ranged from 7-10.  He limped 
during flare-ups.  

On examination, the veteran had forward flexion to 70 
degrees.  Repetitive motion exercises were deferred due to 
the veteran's complaints of discomfort.  There was no 
atrophy.  There was pain on palpation along the right and 
left of the lumbar spine.  The veteran's gait was normal.  

The above findings are negative for evidence of severe 
limitation of the motion of the lumbar spine, or limitation 
of forward flexion to 30 degrees or less, or ankylosis of the 
entire thoracolumbar spine.  Thus, an initial evaluation in 
excess of 20 percent is not warranted for limitation of 
motion under the prior or revised criteria.  Diagnostic Codes 
5292 (prior to September 26, 2003); Diagnostic Code 5237 
(from September 26, 2003). 

The Board recognizes the VA outpatient treatment reports 
reflecting complaints of low back pain, and the notations of 
pain in the August 2004 VA examination report.  The Board, 
however, finds that the veteran's disability does not warrant 
an initial evaluation in excess of 20 percent, even with 
consideration of sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in DeLuca.  The 
competent medical evidence does not demonstrate that the pain 
from the veteran's disability results in functional loss that 
more nearly approximates limitation of forward flexion to 35 
degrees or less, or severe limitation of motion.

The Board must find that the post-service medical record, as 
a whole, provides evidence against this claim. 

With regard to the hemorrhoids, the Rating Schedule provides 
that large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent occurrences, 
warrant a 10 percent rating.  Diagnostic Code 7336.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable initial evaluation for 
hemorrhoids.  The competent medical evidence is negative for 
any indication that the veteran's hemorrhoids are large or 
thrombotic, or irreducible with excessive redundant tissue.  
The report of a May 1995 VA examination provides that the 
veteran's hemorrhoids were asymptomatic.  The report of an 
August 2004 VA examination notes that on examination the 
veteran had one small internal hemorrhoid.  The report does 
not indicate that the veteran's hemorrhoid was thrombotic or 
irreducible or had excessive redundant tissue.  

The veteran stated during the August 2004 VA examination that 
he had flare-ups about three times and month, lasting for 
five to six days.  The flare-ups had diminished in frequency 
since he had started watching his diet and using Tucks.

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as one addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, the veteran's assertions do not 
constitute competent medical evidence that his service-
connected hemorrhoids warrant the claimed initial compensable 
evaluation.  

Wither regard to the service connection claims, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board has considered the veteran's contentions with 
respect to each of the service connection claims.  However, 
as a layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinions that the claimed conditions began in 
service or that they are otherwise related to service are not 
a sufficient basis for awarding service connection.  
Similarly, the veteran's own personal opinions are not a 
sufficient basis to find that he has a current diagnosis of a 
claimed condition.  

The veteran's service medical records show that he was 
treated for a right wrist sprain in October 1993.  The 
remainder of the veteran's service medical records are 
negative for pertinent complaints, symptoms, findings or 
diagnoses.  He made no relevant complaints at separation from 
service and no relevant findings were found on examination at 
that time.

The report of a May 1995 VA examination provides a pertinent 
diagnosis of status-post sprain of right wrist and broken 
thumb in October 1993, but is negative for any pertinent 
current findings.  The report of an August 2004 VA 
examination provides that the range of motion for the right 
wrist was decreased, but radiographic examination of the 
wrist demonstrated normal bony alignment.  The pertinent 
diagnosis was chronic right wrist strain.  

Although the examiner links some other current conditions to 
findings in the veteran's service medical records, the 
examiner does not link the veteran's chronic right wrist 
sprain to his service, providing only evidence against this 
claim.   

Based on the above, even if the Board were to assume that the 
veteran has a right wrist disorder, the Board must find that 
the post-service medical records only support a finding that 
the current disorder, assuming it exists, has no connection 
with service many years ago as the Board must note the lapse 
of many years between the veteran's separation from service 
and the first treatment for the claimed disorder.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The record contains no private or VA records demonstrating 
that the veteran presently suffers from a bilateral ankle 
condition, arthritis of the feet, or a right thumb condition.  
The report of an August 2004 VA examination found that the 
veteran had evidence of an old ankle injury, but did not 
provide a corresponding current diagnosis and post-service 
medical records, as a whole, provide evidence against such a 
finding. The examination did not diagnosis arthritis of the 
feet.  The examination found that the veteran had a small 
metallic fragment associated with the soft tissues 
subcutaneously near the web space between the right thumb and 
index finger, the origin of which the veteran could not 
relate.  However, the examination did not provide a 
corresponding diagnosis for this finding.  

Post-service VA treatment records note sinusitis in 1995, 
sinus infection in March 2002, sinus congestion in November 
2002 and sinusitis in December 2002.  On the other hand, the 
most recent pertinent medical evidence, the report of a 
September 2004 VA examination, provides that the veteran's 
ENT disease primarily originated from the nose.  The veteran 
had symptoms on examination consistent with environmental 
allergens but not chronic sinusitis.  The Board finds this 
report is entitled to great probative weight. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disabilities involving 
the sinusitis, bilateral ankle condition, arthritis of the 
feet or right thumb condition.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001; a rating 
decision dated in September 1995; a statement of the case 
dated in June 1996; and a supplemental statement of the case 
dated in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a fracture of T11-12, with degenerative changes of the 
thoracic and lumbar spine, is denied.

An initial compensable evaluation for hemorrhoids is denied.

Service connection for sinusitis is denied.

Service connection for a bilateral ankle condition is denied.

Service connection for arthritis of the feet is denied.

Service connection for a right wrist condition is denied.

Service connection for a right thumb condition is denied.


REMAND

The veteran's service medical records include abnormal 
results from 1994 blood testing.  The abnormal results were 
also noted at the time of his August 1994 separation along 
with a notation that he was being followed by internal 
medicine.  The veteran reported this history during a May 
1995 VA examination, but his liver and spleen were not 
palpated and the examiner did not have access to the 
corresponding [service] medical records.  An August 2004 VA 
examination found that the veteran had a mildly enlarged 
spleen and diffuse fatty infiltration of the liver.    

In addition, the veteran has alleged that these conditions 
began during and as a result of service during the Persian 
Gulf War.  Thus, the claim requires adjudication in light of 
38 C.F.R. § 3.317.

In light of the foregoing, the veteran's claim for service 
connection for an enlarged spleen and a liver condition 
requires a medical opinion as to the relationship, if any, 
between the veteran's in-service findings and current 
diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any spleen and liver conditions that 
may be present.  The claims file must be 
made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine whether: 
1) it is at least as likely as not (50 
percent or more likelihood) that any 
current conditions of the spleen and 
liver are causally related to service; or 
2) do any current spleen or liver 
findings constitute signs of an 
undiagnosed illness related to the 
veteran's Persian Gulf service.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  Readjudicate the veteran's claim for 
service connection for a enlarged spleen 
and a liver condition, to include as an 
undiagnosed illness under 38 C.F.R. 
§ 3.317.  If any part of the decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


